Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole:
“wherein the first group consists of in order from the object side to the image side, (i) a first lens having a negative refractive power of which a concave surface is directed toward an image side, (ii) a cemented lens in which a second lens having a negative refractive power and a third lens having a positive refractive power are cemented, and (iii) a fourth lens having a positive refractive power… the objective optical system satisfies the following conditional expressions (1’) and (10): 
-16.6 < G2f/FL <-11 …(1’)
-3.0 < C1F / C1R < -1.0 … (10)
where, … C1F denotes a focal length of the second lens, and C1R denotes a focal length of the third lens.” (emphasis added).
	Claim 2 depends from claim 1 and is allowed for at least the reasons stated supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872